EXHIBIT 10.2
 
AMENDED AND RESTATED ESCROW AGREEMENT
 
This ESCROW AGREEMENT (this “Agreement”) made as of the 10th day of June, 2013
and amended as of the 25th day of July, 2013 by and among Equisource Hotel Fund
I, LLP (the “Issuer”) whose address and other information appear on the
Information Sheet (as defined herein) attached to this Agreement, and VStock
Transfer, LLC, 77 Spruce Street, Suite 201, Cedarhurst, NY 11516 (the “Escrow
Agent”).
 



WITNESSETH:
 
WHEREAS, the Issuer proposes to sell up to $25,000,000 (the “Offering Amount”)
of the Issuer’s limited partnership interests (the “Securities”) to investors
(the subscribers of the Securities pursuant to this offering are hereinafter
referred to as “Investors”), in a public offering in a “minimum/maximum”
offering to qualified investors of a minimum of $1,000,000 (“Minimum Offering”);
 
WHEREAS, the Issuer proposes to establish an escrow account (the “Escrow
Account”), to which subscription monies which are received by the Escrow Agent
from the Issuer in connection with such public offering are to be credited, and
the Escrow Agent is willing to establish the Escrow Account on the terms and
subject to the conditions hereinafter set forth; and
 
WHEREAS, the Escrow Agent has agreed to establish a special bank account at
Citibank, N.A. (the “Bank”) into which the subscription monies, which are
received by the Escrow Agent from Issuer and credited to the Escrow Account, are
to be deposited.
 
WHEREAS, the Issuer warrants that it has applied for authority from the
Securities Exchange Commission to sell certain securities, specifically Limited
Liability Partnership Interests;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
1.         Information Sheet.  Each capitalized term not otherwise defined in
this Agreement shall have the meaning set forth for such term on the information
sheet which is attached to this Agreement as Exhibit A and is incorporated by
reference herein and made a part hereof (the “Information Sheet”).


2.         Establishment of the Bank Account.
 
2.1 The Issuer shall deposit all monies received from the sale of securities in
a special Escrow Account with the Bank to be designated the "Equisource Hotel
Fund I, LLP Escrow Account" (the "Escrow Account").  The Issuer and its agents
shall cause all checks received by it for the payment of securities to be made
payable to the Bank Escrow Account.   All funds so deposited shall be held in
escrow by the Bank, and shall not be subject to judgment or creditor’s claims
against the Issuer unless and until released to said Issuer in accordance with
this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
2.2 The Escrow Account shall be an interest bearing savings account.
 
2.3 Deposits in the form of checks which fail to clear the financial institution
upon which they are drawn, together with the related Subscription Agreement,
shall be returned by the Bank to the Subscriber.  A copy thereof shall be sent
to the Issuer.
 
3.         Deposits to the Bank Account.
 
3.1 The Issuer, via its Subscription Agreement instruction, shall direct
Investors to deliver all monies directly to the Escrow Agent, in the form of
checks, cashier’s checks, money orders, or wire transfers. Upon the Escrow
Agent’s receipt of such monies, they shall be credited to the Escrow Account.
All checks delivered to the Escrow Agent shall be made payable to “Equisource
Hotel Fund I, LLP Escrow Account.”  Any check payable other than to the account
name as required hereby shall be returned to the prospective purchaser, or if
the Escrow Agent has insufficient information to do so, then to the Issuer
(together with any Subscription Information, as defined below or other documents
delivered therewith) by noon of the next business day following receipt of such
subscription monies by the Escrow Agent, and such subscription monies shall be
deemed not to have been delivered to the Escrow Agent pursuant to the terms of
this Agreement.
 
3.2 Promptly after receiving subscription monies as described in Section 3.1,
the Escrow Agent shall deposit the same into the Bank Account.  Amounts of
monies so deposited are hereinafter referred to as “Escrow Amounts.”  The Escrow
Agent shall cause the Bank to process all Escrow Amounts for collection through
the banking system.  Simultaneously with each deposit to the Escrow Account, the
Issuer shall inform the Escrow Agent in writing of the name and address of the
prospective purchaser, the amount of Securities subscribed for by such purchase,
and the aggregate dollar amount of such subscription and any other information
requested by Escrow Agent (collectively, the “Subscription Information”).
 
3.3 The Escrow Agent shall not be required to accept for credit to the Escrow
Account or for deposit into the Bank Account checks which are not accompanied by
the appropriate Subscription Information, which at minimum shall include the
name, address, tax identification number and the number of shares/units.  Wire
transfers representing payments by prospective purchasers shall not be deemed
deposited in the Escrow Account until the Escrow Agent has received in writing
the Subscription Information required with respect to such payments.
 
 
2

--------------------------------------------------------------------------------

 
 
3.4 The Escrow Agent shall not be required to accept in the Escrow Account any
amounts representing payments by prospective purchasers, whether by check or
wire, except during the Escrow Agent’s regular business hours.
 
3.5 Only those Escrow Amounts, which have been deposited in the Bank Account and
which have cleared the banking system and have been collected by the Escrow
Agent, are herein referred to as the “Fund.”
 
3.6 If the Offering is terminated before the Termination Date, the Escrow Agent
shall refund any portion of the Fund prior to disbursement of the Fund in
accordance with Article 4 hereof upon instructions in writing signed by the
Issuer.
 
4.         Disbursement from the Bank Account


4.1  If at any time up to the close of regular banking hours on the Termination
Date, the Escrow Agent determines that the amount in the Escrow Account
represents the sale of the Minimum Offering Amount, the Escrow Agent shall
promptly notify the Issuer of such fact in writing.  The Escrow Agent shall
promptly disburse the Fund, by drawing checks on the Bank Account in accordance
with instructions in writing signed by both the Issuer as to the disbursement of
the Fund, promptly after it receives such instructions.


4.2  Upon receipt by the Escrow Agent of written notification signed by the
Issuer advising that it was unable to sell the Minimum Offering by the
Termination Date, the funds deposited in the Escrow Account shall be returned by
the Escrow Agent to the Subscribers according to the amount each
contributed.  Total interest, less interest used to satisfy Bank costs and fees,
will be divided pro rata and returned to each Subscriber based upon the ratio
that each Subscriber’s investment bears to the total investment amount received
by Bank.
 
4.3  If, at any time prior to the disbursement of funds by the Escrow Agent as
provided in this Section 4 of this Agreement, the Bank is advised by the Escrow
Agent that the registration to sell securities of the Issuer has been suspended
or revoked, that any condition of its registration permit has not been met or
that any provision of the federal or state securities laws have not be complied
with, then the Escrow Agent may direct the Bank not to disburse the proceeds
until further notice by the Escrow Agent.
 
4.4  This Agreement shall terminate upon the disbursement of funds pursuant to
Section 4.2; provided however, the Issuer may abandon the public offering.  Upon
the receipt of a letter from the Issuer stating that the offering has been
abandoned, with a copy to the Escrow Agent, the Bank is authorized to return the
monies received hereunder to the Subscribers according to the amount each
Subscriber contributed with interest (as calculated in Section 4.2), less
interest used to satisfy Bank costs and fees, and this Agreement shall terminate
upon said distribution.
 
 
3

--------------------------------------------------------------------------------

 


5.         Rights, Duties and Responsibilities of Escrow Agent. It is understood
and agreed that the duties of the Escrow Agent are purely ministerial in nature,
and that:


5.1 The Escrow Agent shall notify the Issuer, upon request, of the Escrow
Amounts which have been deposited in the Bank Account and of the amounts,
constituting the Fund, which have cleared the banking system and have been
collected by the Escrow Agent.


5.2 The Escrow Agent shall not be responsible for the performance by the Issuer
of its respective obligations under this Agreement.
 
5.3 The Escrow Agent shall not be required to accept from the Issuer any
Subscription Information pertaining to prospective purchasers unless such
Subscription Information is accompanied by checks or wire transfers meeting the
requirements of Section 3.1, nor shall the Escrow Agent be required to keep
records of any information with respect to payments deposited by the Issuer
except as to the amount of such payments; however, the Escrow Agent shall notify
the Issuer within a reasonable time of any discrepancy between the amount set
forth in any Subscription Information and the amount delivered to the Escrow
Agent therewith.  Such amount need not be accepted for deposit in the Escrow
Account until such discrepancy has been resolved.
 
5.4 The Escrow Agent shall be under no duty or responsibility to enforce
collection of any check delivered to it hereunder.  The Escrow Agent, within a
reasonable time, shall return to the Issuer any check received which is
dishonored, together with the Subscription Information, if any, which
accompanied such check.
 
5.5 If the Escrow Agent is uncertain as to its duties or rights hereunder or
shall receive instructions with respect to the Bank Account, the Escrow Amounts
or the Fund which, in its sole determination, are in conflict either with other
instructions received by it or with any provision of this Agreement, it shall be
entitled to hold the Escrow Amounts, the Fund, or a portion thereof, in the Bank
Account pending the resolution of such uncertainty to the Escrow Agent’s sole
satisfaction, by final judgment of a court or courts of competent jurisdiction
or otherwise.
 
5.6 The Escrow Agent is acting solely as a stakeholder at the request of the
Issuer and for its convenience and shall not incur any liability whatsoever,
except for its own willful misconduct or bad faith.  The Escrow Agent shall not
be liable for any action taken or omitted hereunder, or for the misconduct of
any employee, agent or attorney appointed by it, except in the case of willful
misconduct or gross negligence.  The Escrow Agent shall be entitled to consult
with counsel of its own choosing and shall not be liable for any action taken,
suffered or omitted by it in accordance with the advice of such counsel.
 
 
4

--------------------------------------------------------------------------------

 
 
5.7 The Escrow Agent shall have no responsibility at any time to ascertain
whether or not any security interest exists in the Escrow Amounts, the Fund or
any part thereof or to file any financing statement under the Uniform Commercial
Code with respect to the Fund or any part thereof.
 
5.8 The Escrow Agent may consult with, and obtain advice from, counsel of its
own choice in the event of any bona fide question as to any of the provisions
hereof or the Escrow Agent's duties hereunder.  The Escrow Agent shall incur no
liability and shall be fully protected in acting in good faith in accordance
with the opinion and instructions of such counsel.
 
5.9 The Escrow Agent shall not be bound or affected in any way by any notice of
modification or cancellation of this Agreement unless written notice thereof is
given to the Escrow Agent by the Issuer in accordance with this Agreement.  The
Escrow Agent shall not be bound by any modifications of its obligations
hereunder unless the Escrow Agent consents in writing thereto.  The Escrow Agent
shall be entitled to rely upon any judgment, certification, demand, notice or
other writing delivered to it hereunder without being required to determine the
authenticity or the correctness of any fact stated therein or the propriety or
validity of the service thereof.
 
5.10 The Escrow Agent may act in reliance upon any instrument or signature
reasonably believed by it to be genuine and the Escrow Agent may assume that any
person purporting to give any notice or receipt of advice or make any statement
in connection herewith has been duly authorized so to do.
 
6.         Amendment; Resignation or Removal of Escrow Agent.  This Agreement
may be altered or amended only with the written consent of the Issuer and the
Escrow Agent.  The Escrow Agent may resign and be discharged from its duties
hereunder at any time by giving written notice of such resignation to the Issuer
specifying a date when such resignation shall take effect and upon delivery of
the Fund to the successor escrow agent designated by the Issuer in
writing.  Such successor Escrow Agent shall become the Escrow Agent hereunder
upon the resignation date specified in such notice.  If the Company fails to
designate a successor Escrow Agent within thirty (30) days after such notice,
then the resigning Escrow Agent shall promptly refund the amount in the Fund to
each prospective purchaser, without interest thereon or deduction.  The Escrow
Agent shall continue to serve until its successor accepts the escrow and
receives the Fund.  The Company shall have the right at any time to remove the
Escrow Agent and substitute a new escrow agent by giving notice thereof to the
Escrow Agent then acting.  Upon its resignation and delivery of the Fund as set
forth in this Section 6, the Escrow Agent shall be discharged of and from any
and all further obligations arising in connection with the escrow contemplated
by this Agreement.  Without limiting the provisions of Section 8 hereof, the
resigning Escrow Agent shall be entitled to be reimbursed by the Issuer for any
expenses incurred in connection with its resignation, transfer of the Fund to a
successor escrow agent or distribution of the Fund pursuant to this Section 6.
 
 
5

--------------------------------------------------------------------------------

 
 
7.         Representations and Warranties. The Issuer hereby represents and
warrants to the Escrow Agent that:
 
7.1 No party other than the parties hereto and the prospective purchasers have,
or shall have, any lien, claim or security interest in the Escrow Amounts or the
Fund or any part thereof.
 
7.2 No financing statement under the Uniform Commercial Code is on file in any
jurisdiction claiming a security interest in or describing (whether specifically
or generally) the Escrow Amounts or the Fund or any part thereof.
 
7.3 The Subscription Information submitted with each deposit shall, at the time
of submission and at the time of the disbursement of the Fund, be deemed a
representation and warranty that such deposit represents a bona fide payment by
the purchaser described therein for the amount of Securities set forth in such
Subscription Information.
 
7.4 All of the information contained in the Information Sheet is, as of the date
hereof, and will be, at the time of any disbursement of the Fund, true and
correct.
 
7.5 Reasonable controls have been established and required due diligence
performed to comply with "Know Your Customer" regulations, USA Patriot Act,
Office of Foreign Asset Control (OFAC) regulations and the Bank Secrecy Act.
 
8.         Fees and Expenses.  The Escrow Agent shall be entitled to the Escrow
Agent Fees set forth on the Information Sheet, payable as and when stated
therein.  In addition, the Issuer agrees to reimburse the Escrow Agent for any
reasonable expenses incurred in connection with this Agreement, including, but
not limited to, reasonable counsel fees.
 
9.         Indemnification and Contribution.
 
9.1 The Issuer (the “Indemnitor”) agrees to indemnify the Escrow Agent and its
officers, directors, employees, agents and shareholders (collectively referred
to as the “Indemnitees”) against, and hold them harmless of and from, any and
all loss, liability, cost, damage and expense, including without limitation,
reasonable counsel fees, which the Indemnitees may suffer or incur by reason of
any action, claim or proceeding brought against the Indemnitees arising out of
or relating in any way to this Agreement or any transaction to which this
Agreement relates, unless such action, claim or proceeding is the result of the
willful misconduct or gross negligence of the Indemnitees.
 
 
6

--------------------------------------------------------------------------------

 
 
9.2 If the indemnification provided for in Section 9.1 is applicable, but for
any reason is held to be unavailable, the Indemnitor shall contribute such
amounts as are just and equitable to pay, or to reimburse the Indemnitees for,
the aggregate of any and all losses, liabilities, costs, damages and expenses,
including counsel fees, actually incurred by the Indemnitees as a result of or
in connection with, and any amount paid in settlement of, any action, claim or
proceeding arising out of or relating in any way to any actions or omissions of
the Indemnitor.
 
9.3 The provisions of this Article 9 shall survive any termination of this
Agreement, whether by disbursement of the Fund, resignation of the Escrow Agent
or otherwise.
 
10.       Termination of Agreement.  This Agreement shall terminate on the final
disposition of the Fund pursuant to Section 4, or the resignation of the Escrow
Agreement pursuant to Section 6; provided that the rights of the Escrow Agent
and the obligations of the other parties hereto under Section 9 shall survive
the termination hereof and the resignation or removal of the Escrow Agent.
 
11.       Governing Law and Assignment.  This Agreement shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to the conflicts of laws principles thereof, and shall be binding, upon
the parties hereto and their respective successors and assigns; provided,
however, that any assignment or transfer by any party of its rights under this
Agreement or with respect to the Escrow Amounts or the Fund shall be void as
against the Escrow Agent unless (a) written notice thereof shall be given to the
Escrow Agent; and (b) the Escrow Agent shall have consented in writing to such
assignment or transfer.
 
12.       Disputes.  If any party timely delivers an objection notice to the
Escrow Agent with respect to the disbursement of any Escrow Amounts, then the
Escrow Agent shall continue to hold the Escrow Amounts, or portion thereof, in
escrow and thereafter deliver it to the party entitled thereto when the Escrow
Agent receives:  (a) a notice from the such party withdrawing the objection
notice, (b) a notice signed by both parties directing disposition of all or such
portion of the Escrow Amounts, or, if neither (a), nor (b) is applicable, (c) a
judgment or order from a court of competent jurisdiction.  The Escrow Agent
shall have the right in the event of any such dispute to deposit the Escrow
Amounts with the clerk of the court in the jurisdiction in which it maintains
its principal office.
 
13.       Notices. All notices required to be given in connection with this
Agreement shall be sent by registered or certified mail, return receipt
requested, or by hand delivery with receipt acknowledged, or by the Express Mail
service offered by the United States Postal Service, and addressed, if to the
Issuer, at its respective address set forth on the Information Sheet, and if to
the Escrow Agent, at its address set forth above, to the attention of the Trust
Department.
 
 
7

--------------------------------------------------------------------------------

 
 
14.       Severability.  If any provision of this Agreement or the application
thereof to any person or circumstance shall be determined to be invalid or
unenforceable, the remaining provisions of this Agreement or the application of
such provision to persons or circumstances other than those to which it is held
invalid or unenforceable shall not be affected thereby and shall be valid and
enforceable to the fullest extent permitted by law.
 
15.       Execution in Several Counterparts. This Agreement may be executed in
several counterparts or by separate instruments and by facsimile or PDF
transmission, and all of such counterparts and instruments shall constitute one
agreement, binding on all of the parties hereto.
 
16.       Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings (written or oral) of the
parties in connection therewith.
 
17.       Amendments.  This Agreement may be waived, amended or terminated only
by written notice signed by the Issuer and the Escrow Agent, but the duties or
responsibilities of the Escrow Agent may not be changed without the Escrow
Agent's prior written consent.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.
 



 

  VSTOCK TRANSFER, LLC          
 
By:
        Name :       Title :  



 
 

  Equisource Hotel Fund I, LLP            
By:
[img001.jpg]      
Andrew Jolley, Managing Member of
Equisource Management, LLC
General Partner
 

 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ESCROW AGREEMENT INFORMATION SHEET


1.
The Issuer

 
Name: Equisource Hotel Fund I, LLP
Address: 2009 East Windmill, Las Vegas, NV 89123
Telephone 702-240-0977

 
2.
The Securities

 
Limited Partnership Interests

 



3.
Minimum Amounts and Conditions Required for Disbursement of the Escrow Account

 
Aggregate dollar amount which must be collected before the Funds in the Escrow
Account may be disbursed to the Issuer: $1,000,000 (“Minimum Offering Amount”)

 
4.
Plan of Distribution of the Securities

 
Minimum Offering Period: 120 calendar days
Termination Date: 120 calendar days from the receipt of the first deposit of
subscription monies into the Escrow Account

 
5.
Title of Escrow Account

 
“Equisource Hotel Fund I, LLP Escrow Account”

 
6.
Escrow Agent Fees and Charges

 
$250 payable upon execution of this Agreement and a flat fee of $2,250 payable
at Closing.  In addition, the Escrow Agent shall be paid a fee of $500.00 for
each additional closing.  Should the Escrow Agent continue for more than one
year, the Escrow Agent shall receive a fee of $200.00 per month, payable in
advance or the first business day of the month.

 
 
Distribution charges:

 
$10.00 per check

 
$25.00 per wire

 
$25.00 per check returned (bounced) check

 
$50.00 lost check replacement fee

 
 
 
9

--------------------------------------------------------------------------------